Citation Nr: 0111908	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for bilateral shin 
splints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to March 
1998; prior to that, she also had a period of active duty for 
training beginning in October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for disabilities of the cervical spine, right shoulder, and 
bilateral shins.  She responded with an April 1999 notice of 
disagreement, and was afforded a statement of the case that 
same month.  She filed a VA Form 9 in July 1999, perfecting 
her appeal.  She was afforded a personal hearing at the RO in 
September 1999.  The veteran had also originally requested a 
personal hearing before a member of the Board, but 
subsequently withdrew her request before any such hearing 
could take place.  See 38 C.F.R. § 20.702 (2000).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for disabilities of the 
cervical spine, right shoulder, and bilateral shins.  In its 
February 1999 denial of these claims, the RO characterized 
them as not well-grounded.   However, when the veteran was 
initially examined by VA personnel, her medical records were 
not reviewed.  A thorough and contemporaneous medical 
examination takes into account her relevant medical history.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, this 
claim must be remanded to the RO for a new VA orthopedic 
examination.  The examiner must review the claims folder in 
conjunction with the examination, and must so state for the 
record.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate her 
claimed disabilities of the cervical 
spine, right shoulder, and bilateral 
shins.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests, 
including x-rays, should, as determined 
by the examiner, be accomplished.  The 
examiner should evaluate each of the 
disabilities for which the veteran claims 
service connection, and determine if such 
a current disability exists and if it is 
as likely as not if such disabilities 
were either incurred in or aggravated by 
service.  The examiner should address the 
following questions, to the best of 
his/her medical knowledge:

a.  Does the veteran have a current 
disability of the right shoulder?  Is it 
as likely as not this disability is the 
result of a disease or injury she had in 
service?  
b.  Does the veteran have a current 
disability of the cervical spine?  Is it 
as likely as not this disability is the 
result of a disease or injury she had in 
service?  
c.  Does the veteran have a current 
disability of the bilateral shins?  Is it 
as likely as not this disability is the 
result of a disease or injury she had in 
service?  

The medical basis for all opinions 
expressed should be indicated.  


4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


